DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: Side Curtain Airbag.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 2 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act because the claimed invention is directed to non-statutory subject matter as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1 and 2 positively claim an occupant (“disposed on a side of an occupant” in line 6 of claim 1, and “deployed in front of the occupant” in line 5 of claim 2).  Examiner suggests claiming the occupant more functionally, such as with the phrase “configured to”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how a second non-expanding part can extend at least partially along the first non-expanding part (claim 1, lines 17-18).  The second non-expanding part (#46) is clearly spaced a distance from the first non-expanding part (#45; figure 1), and thus cannot extend along the first non-expanding part.  Clarification and rephrasing are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima (US 9,487,180).  As best understood, Nakashima discloses an airbag (curtain airbag #2) comprising:
an airbag body formed in a bag shape (figures 2A, 2B, 7A, 7B) and configured to deploy from a folded state at a side (roof side rail #4) in a passenger compartment (#5; figure 1) and to inflate in a vehicle width direction when gas is supplied (via inflator #16; figures 5, 6);
wherein the airbag body comprises:
a first expansion portion (portion rearward of first partitioning portion #21a, including cells #23, 24; figures 2A, 7A) disposed on a side of an occupant while the airbag body is in a deployed state (has the ability to so perform, depending on size, stature, and position of occupant; figures 5, 6);
a second expansion portion (portion forward of first partitioning portion #21a, including cells #13, 22; figures 2A, 2B, 7A, 7B) disposed at a front side of the first expansion portion (portion rearward of first partitioning portion #21a) and enlarged downward with respect to the first expansion portion while the airbag body is in the deployed state (figures 2A, 2B, 7A, 7B);
a first non-expanding part (partition portion #19) comprising a first extending part (upper part of #19; figures 2B, 7B) extending downward from an upper part of the second expansion portion (portion forward of first partitioning portion #21a) and a second extending part (lower part of #19; figures 2B, 7B) extending upward from a lower part of the second expansion portion while the airbag body is in the deployed state, and having an opening (communication portion #20) formed between a tip of the first extending part and a tip of the second extending part (figures 2B, 7B);
a second non-expanding part (first partitioning portion #21a) disposed rearwardly apart from the opening (#20) and extending at least partially along the first non-expanding part (#19) 
wherein, while the airbag body is in the deployed state, a part of the second expansion portion (portion forward of first partitioning portion #21a) at a front side of the first non-expanding part (#19) is disposed at a position in the front-rear direction including a position of a side of a frontal airbag (formed by additional chamber #13, and seen as overlapping portion #32 in figures 3A, 4-6, 8A) being deployed in front of the occupant (has the ability to so perform, depending on size, stature, and position of occupant; figures 5, 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses curtain airbags comprising a lower expansion portion forward of a non-expanding part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614